Case 2:19-cv-00624-RJC Document 48-25 Filed 10/30/19 Page 1 of 2

|| ATTORNEYS AT LAW
Hl 777 EAST WISCONSIN AVENUE
MILWAUKEE, WI 53202-5306

FOLEY & LARDNER LLP took

WWW.LFOLEY.COM
WRITER’S DIRECT LINE
414.397.5518
awronski@foley.com EMAIL

CLIENT/MATTER NUMBER

012474-0427
March 1, 2019
Via E-Mail
Charles J. Nerko Richard J. Parks
Vedder Price Pietragallo Gordon Alfano
1633 Broadway, 31st Floor Bosick & Raspanti, LLP
New York, NY 10019 7 West State Street, Suite 100

Sharon, PA 16146

Re: Master Agreement, dated as of July 1, 2014, between Fiserv
Solutions, Inc. (n/K/a Fiserv Solutions, LLC) and Bessemer
System Federal Credit Union

Dear Charles and Richard:

As you know, we have been communicating for several months with respect to the
claims that Bessemer System Federal Credit Union (“Bessemer”) purports to have against Fiserv
Solutions LLC (‘‘Fiserv’”) and Bessemer’s intention to transition to a new solutions provider
(apparently CompuSource) on or before the Master Agreement expires on June 30, 2019. My prior
correspondence speaks for itself, and I do not intend to recount yet again Fiserv’s positions with
respect to Bessemer’s claims or Bessemer’s obligations under the Master Agreement. It suffices to
say that Fiserv’s repeated, good faith efforts to resolve these issues and move forward have not been
reciprocated.

At this point, it is apparent that Bessemer has no intention of negotiating in good faith
or of performing its obligations under the Master Agreement with respect to deconversion,
specifically including Bessemer’s obligation to pay Fiserv all amounts due for early termination fees
and the charges, fees, costs and expenses of deconversion in full before deconversion. To the
contrary, it is apparent that Bessemer’s strategy is to refuse to perform those obligations or to engage
with Fiserv in an attempt to manufacture a claim that Fiserv somehow “delayed” or “impaired”
Bessemer’s deconversion. Fiserv will not indulge such tactics or expend further resources
attempting to negotiate a reasonable resolution when Bessemer refuses to act reasonably or in
accordance with its contractual obligations.

As Ihave repeatedly explained, the Master Agreement requires Bessemer “to pay
Fiserv’s then current deconversion charges in connection with Client’s deconversion from the Fiserv
System.” (Master Agreement, ASP Services Exhibit, Section 10(c).) Further, in the Master
Agreement, Bessemer expressly authorized “Fiserv to retain Client Files until: (1) Fiserv is paid in
full for all amounts due for Services provided through the date such Client Files are returned to

AUSTIN DETROIT MEXICO CITY SACRAMENTO TAMPA

BOSTON HOUSTON MIAMI SAN DIEGO WASHINGTON, D.C.
CHICAGO JACKSONVILLE MILWAUKEE SAN FRANCISCO BRUSSELS
DALLAS LOS ANGELES. NEW YORK SILICON VALLEY TOKYO

DENVER MADISON ORLANDO TALLAHASSEE

4841-2945-4985.1
Case 2:19-cv-00624-RJC Document 48-25 Filed 10/30/19 Page 2 of 2

=sFOLEY

FOLEY & LARDNER LLP

March 1, 2019
Page 2

Client; (ii) Fiserv is paid its then standard rates for the services necessary to return such Client Files;
(111) if the Agreement or applicable Schedule is being terminated, Fiserv is paid any applicable
termination fee pursuant to Section 8(b) or (c) above; and (iv) Client has returned or destroyed all
Fiserv Information in accordance with Section 3(b) of the Agreement.” (Master Agreement, ASP
Services Exhibit, Section 8(e).) Bessemer’s obligations are presently and fully enforceable, and
Fiserv has the clear contractual right to retain Bessemer’s Client Files and refrain from providing
additional services to Bessemer relating to deconversion unless and until Bessemer performs these
obligations and pays Fiserv in full.

At this point, however, Fiserv has determined that its immediate priority is to
complete the parties’ separation as soon as possible. To that end, Fiserv will provide Bessemer with
Client Files and ordinary-course services normally attendant to deconversion in order to facilitate
deconversion as soon as possible, despite Bessemer’s refusal to make payment in advance. Fiserv
will invoice Bessemer for all services provided and for all applicable charges, fees, costs and
expenses in accordance with Fiserv’s “then current deconversion charges,” as provided in the Master
Agreement. Fiserv will continue to invoice Bessemer for ordinary monthly Services under the
Master Agreement. If applicable, based on Bessemer’s actual deconversion date, Fiserv will invoice
Bessemer for any early termination fees required by the Master Agreement. If Bessemer fails to pay
these invoices when due, Fiserv will exercise its remedies as appropriate, which may include
assessing late fees, initiating collection activity, and seeking recovery of all attorneys’ fees and
related expenses incurred by Fiserv to enforce Bessemer’s obligations.

Bessemer or its new vendor should immediately contact Shaun Gehman to finalize
the deconversion timeline and move forward. Fiserv does not intend to conduct day-to-day
deconversion matters through counsel. I will confirm when the initial test files have been delivered.

Fiserv expressly reserves all rights, claims, causes of action and remedies whether
arising under the Master Agreement or other law, including all claims and causes of action relating
to Bessemer’s so-called “security review.” Further, we trust that Bessemer will continue to abide by
its confidentiality obligation and its agreement not to disclose to third parties any materials relating
to the security review. Fiserv’s decision to provide Bessemer with the Client Files and services to
facilitate deconversion as soon as possible, without first receiving Bessemer’s advance payment, is
not intended, and shall not constitute, the waiver, relinquishment or release of any right, claim, cause
of action or remedy, including, but not limited to, Fiserv’s right to be paid in full for all amounts
payable under the Master Agreement.

Very truly yours,
/s/ Andrew J. Wronski

Andrew J. Wronski

4841-2945-4985.1
